Title: From John Adams to François Adriaan Van der Kemp, 2 March 1816
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy March 2nd 1816

At the hazard of the little Vision that is left me I have read your Travels in the Wilderness with as much Interest Pleasure and Instruction as Coxes or Moores or Crusoe’s or Gullivers.
I have Sent the Manuscript to Alexander Bryant Johnson of Utica and requested him to return it to you by a safe hand. My dear Wife has been sick all Winter and is Still very week, tho’ We hope somewhat better.
To destroy my Eyes more effectually, they have Sent me The Baron De Grim’s History of the Wars of Ecclesiasticks and Phylosophers from 1753. Here the French Revolution is traced, to its Principles and Motives. But I can Scarcely write

John Adams